06/02/2021 21:00 FAX                                                                                  21002




ORIGINAL                                                                                                      06/03/2021



                                                                                                          Case Number: DA 21-0055




                       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                  DA 21-0055                               FILED
                                                  ******
                                                                                            JUN 0 3 2021
                                                                                         Bowen Greenwood
           STATE OF MONTANA                                                            Clerk of Supreme Court
                                                                                          State of Montana
                                                                ORDER GRANTING
                         Plaintiff Appellee,
                                                                     MOTION FOR
                          -vs-                                EXTENSION OF TIME TO FILE
                                                              APPELLANT'S OPENING BRIEF
           RANDY S.LAEDEKE,

                          Defendant Appellant.



                  Appellant has filed a motion for a 30 day extension of time to Friday July 2,

           2021,to file and serve his OPEN1NG BRIEF in the above entitled case due to being

           required to be out of state to work for an extended period of time and lack funds to secure.

           necessary transcripts for this appeal. For good cause shown;

                  IT IS HEREBY ORDERED THAT Appellant's rnotion is granted and Appellant s

           OPENING Brief is now due on or before Friday, July 2,2021.


                  Dated this              day of June,2021.


                                                         By